19-23802-rdd        Doc 186       Filed 11/06/19      Entered 11/06/19 10:13:55               Main Document
                                                     Pg 1 of 2


 MCDERMOTT WILL & EMERY LLP
 Timothy W. Walsh
 Darren Azman
 Ravi Vohra
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5615
 Facsimile: (212) 547-5444

 Proposed Counsel to the Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

                           NOTICE OF WITHDRAWAL OF
                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                  AUTHORIZING AND DIRECTING ASSUMPTION OF THE
             AMENDED RESTRUCTURING SUPPORT AGREEMENT TERM SHEET

             PLEASE TAKE NOTICE that Agera Energy LLC and the above-captioned debtors, as

debtors and debtors in possession (collectively, the “Debtors”) in these chapter 11 cases (these

“Chapter 11 Cases”), hereby withdraw the Debtors’ Motion for Entry of an Order Authorizing

and Directing Assumption of the Amended Restructuring Support Agreement Term Sheet

(the “RSA Motion”), dated October 11, 2019 [ECF No. 71].




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
19-23802-rdd   Doc 186   Filed 11/06/19    Entered 11/06/19 10:13:55        Main Document
                                          Pg 2 of 2


Dated: November 6, 2019                   MCDERMOTT WILL & EMERY LLP
       New York, New York
                                          /s/ Darren Azman
                                          Timothy W. Walsh
                                          Darren Azman
                                          Ravi Vohra
                                          340 Madison Avenue
                                          New York, NY 10173
                                          Telephone: (212) 547-5615
                                          Facsimile: (212) 547-5444
                                          Email: dazman@mwe.com
                                                  rvohra@mwe.com

                                          Proposed Counsel to the Debtors
                                          and Debtors in Possession




                                            2
